Exhibit 10.2

 

 

NEITHER THE ISSUANCE NOR SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES FILED PURSUANT TO THE SECURITIES ACT OF 1933, AS AMENDED, OR (B)
AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.

 

 

Principal Amount: Up to $1,450,000.00 Issue Date: February 5, 2020



 



SENIOR SECURED CONVERTIBLE PROMISSORY NOTE

 

FOR VALUE RECEIVED, PREDICTIVE ONCOLOGY INC., a Delaware corporation
(hereinafter called the “Borrower”), as of February 5, 2020 (the “Issue Date”),
hereby promises to pay to the order of OASIS CAPITAL, LLC, a Puerto Rico limited
liability company, (the “Lender” and including its registered assigns, the
“Holder”), the principal sum of up to $1,450,000.00 (the “Principal Amount”),
together with interest at the rate of eight percent (8%) per annum (with the
understanding that the initial six months of such interest of each tranche
funded shall be guaranteed), at maturity or upon acceleration or otherwise, as
set forth herein (this “Note”). This Note is being issued by the Borrower to the
Lender pursuant to that certain Securities Purchase Agreement (the “Purchase
Agreement”) entered into by the parties on the Issue Date. The cash
consideration to the Borrower for this Note is up to $1,200,000.00 (the
“Consideration”) in United States currency, due to the prorated original
issuance discount of up to $240,000.00 (the “OID”) and a $10,000.00 credit for
Lender’s transactional expenses. The Holder shall pay $400,000.00 of the
Consideration (the “First Tranche”) on the Issue Date or as soon as practicable
thereafter. At the closing of the First Tranche, the outstanding principal
amount under this Note shall be $490,000.00, consisting of the First Tranche
plus the prorated portion of the OID and a $10,000.00 credit for the Lender’s
transactional expenses. The Holder shall fund the portion of the Consideration
for the Second Tranche (as defined in the Purchase Agreement) as set forth in
the Purchase Agreement. The Holder shall fund the portion of the Consideration
for the Third Tranche (as defined in the Purchase Agreement) as set forth in the
Purchase Agreement. The maturity date for each of the First Tranche, Second
Tranche and Third Tranche (each, a “Tranche”), shall be the date that is six (6)
months from the date on which the Holder paid the portion of Consideration with
respect to such Tranche (each, a “Maturity Date”), and is the date upon which
the applicable portion of the Principal Amount, as well as any accrued and
unpaid interest and other fees, shall be due and payable. This Note may not be
repaid in whole or in part except as otherwise explicitly set forth herein. Any
amount of principal or interest on this Note that is not paid by the applicable
Maturity Date shall bear interest at the rate of the lesser of (i) eighteen
percent (18%) per annum or (ii) the maximum amount allowed by law, from the due
date thereof until the same is paid (“Default Interest”). Interest with respect
to each Tranche shall commence accruing on the date on which the Holder paid the
Consideration with respect to such Tranche and shall be computed on the basis of
a 365-day year and the actual number of days elapsed. All payments due hereunder
(to the extent not converted into the Borrower’s common stock, par value $0.01
per share (the “Common Stock”)) shall be made in lawful money of the United
States of America. All payments shall be made at such address as the Holder
shall hereafter give to the Borrower by written notice made in accordance with
the provisions of this Note. Whenever any amount expressed to be due by the
terms of this Note is due on any day which is not a business day, the same shall
instead be due on the next succeeding day which is a business day and, in the
case of any interest payment date which is not the date on which this Note is
paid in full, the extension of the due date thereof shall not be taken into
account for purposes of determining the amount of interest due on such date. As
used in this Note, the term “business day” shall mean any day other than a
Saturday, Sunday or a day on which commercial banks in the city of New York, New
York are authorized or required by law or executive order to remain closed.

 



 

 

 

This Note is free from all taxes, liens, claims and encumbrances with respect to
the issue thereof and shall not be subject to preemptive rights or other similar
rights of shareholders of the Borrower and will not impose personal liability
upon the holder thereof. Capitalized terms used in this Note shall have the
meanings set forth in the Purchase Agreement unless otherwise defined in this
Note.

 

This Note shall be a senior secured obligation of the Borrower, with priority
over all existing and future Indebtedness (as defined below) of the Borrower as
provided for herein; provided, that the Secured Party has granted a senior
security interest in the assets of Borrower to L2 Capital, LLC (“L2”) in
connection with that certain Amended and Restated Senior Secured Promissory Note
dated as of September 28, 2018 and amended and restated as of February 7, 2019,
as may be amended (the “L2 Note”). The obligations of the Borrower under this
Note are secured pursuant to the terms of the security agreement of even date
herewith by and between the Borrower and the Secured Party (as defined therein),
and such security interest includes but is not limited to all of the assets of
the Borrower. So long as the Borrower shall have any obligation under this Note,
the Borrower shall not (directly or indirectly through any Subsidiary or
affiliate) incur or suffer to exist or guarantee any Indebtedness that is senior
to or pari passu with (in priority of payment and performance) the Borrower’s
obligations hereunder, except for the L2 Note. For purposes of this paragraph,
the term “Borrower” shall include any Subsidiary of the Borrower in addition to
the Borrower. As used herein, the term “Indebtedness” means (a) all indebtedness
of the Borrower for borrowed money or for the deferred purchase price of
property or services, including any type of letters of credit, but not including
deferred purchase price obligations in place as of the Issue Date and as
disclosed in the SEC Documents or obligations to trade creditors incurred in the
ordinary course of business, (b) all obligations of the Borrower evidenced by
notes, bonds, debentures or other similar instruments, (c) purchase money
indebtedness hereafter incurred by the Borrower to finance the purchase of fixed
or capital assets, including all capital lease obligations of the Borrower which
do not exceed the purchase price of the assets funded, (d) all guarantee
obligations of the Borrower in respect of obligations of the kind referred to in
clauses (a) through (c) above that the Borrower would not be permitted to incur
or enter into, and (e) all obligations of the kind referred to in clauses (a)
through (d) above that the Borrower is not permitted to incur or enter into that
are secured and/or unsecured by (or for which the holder of such obligation has
an existing right, contingent or otherwise, to be secured and/or unsecured by)
any lien or encumbrance on property (including accounts and contract rights)
owned by the Borrower, whether or not the Borrower has assumed or become liable
for the payment of such obligation.

 

The following additional terms shall also apply to this Note:

 



 2 

 

 

ARTICLE I.  

 

1.1               Conversion Right. Notwithstanding any other terms in this
Note, the Holder shall have the right at any time after the Issue Date to
convert all or any part of the entire outstanding and unpaid Principal Amount
and accrued and unpaid interest of this Note into fully paid and non-assessable
shares of Common Stock, as such Common Stock exists on the Issue Date, or any
shares of capital stock or other securities of the Borrower into which such
Common Stock shall hereafter be changed or reclassified at the Conversion Price
determined as provided herein (a “Conversion”); provided, however, that in no
event shall the Holder be entitled to convert any portion of this Note in excess
of that portion of this Note upon conversion of which the sum of (1) the number
of shares of Common Stock beneficially owned by the Holder and its affiliates
(excluding shares of Common Stock which may be deemed beneficially owned through
the ownership of the unconverted portion of this Note or the unexercised or
unconverted portion of any other security of the Borrower subject to a
limitation on conversion or exercise analogous to the limitations contained
herein) and (2) the number of shares of Common Stock issuable upon the
conversion of the portion of this Note with respect to which the determination
of this proviso is being made, would result in beneficial ownership by the
Holder and its affiliates of more than 4.99% of the outstanding shares of Common
Stock (the “Maximum Share Amount”). The Holder, upon not less than 61 days’
prior written notice to the Borrower, may increase the Maximum Share Amount,
provided that the Maximum Share Amount shall never exceed 9.99% of the number of
shares of Common Stock outstanding immediately after giving effect to the
issuance of shares of Common Stock upon conversion of this Note held by the
Holder and the provisions of this Section 1.1 shall continue to apply. Any such
increase will not be effective until the 61st day after such notice is delivered
to the Borrower. The Maximum Share Amount provisions of this paragraph shall be
construed and implemented in a manner otherwise than in strict conformity with
the terms of this Section 1.1 to correct this paragraph (or any portion hereof)
which may be defective or inconsistent with the intended Maximum Share Amount
provisions contained herein or to make changes or supplements necessary or
desirable to properly give effect to such limitation. The limitations contained
in this paragraph shall apply to any successor holder of this Note. For purposes
of this Section 1.1, beneficial ownership shall be determined in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and Regulations 13D-G thereunder, except as otherwise provided in
clause (1) of such proviso. The number of shares of Common Stock to be issued
upon each conversion of this Note shall be determined by dividing the Conversion
Amount (as defined below) by the applicable Conversion Price then in effect on
the date specified in the notice of conversion, in the form attached hereto as
Exhibit A (the “Notice of Conversion”), delivered to the Borrower by the Holder
in accordance with Section 1.3 below; provided that the Notice of Conversion is
submitted by facsimile or e-mail (or by other means resulting in, or reasonably
expected to result in, notice) to the Borrower before 6:00 p.m., New York, New
York time on such conversion date (the “Conversion Date”). The term “Conversion
Amount” means, with respect to any conversion of this Note, the sum of (A) the
Principal Amount of this Note to be converted in such conversion, plus (B) at
the Holder’s option, accrued and unpaid interest, if any, on such Principal
Amount at the interest rates provided in this Note to the Conversion Date, plus
(C) at the Holder’s option, Default Interest, if any, on the amounts referred to
in the immediately preceding clauses (A) and/or (B), plus (D) at the Holder’s
option, any amounts owed to the Holder pursuant to Sections 1.2, 1.3(g), 4.11,
and/or 4.12 and/or Article III hereof.

 

1.2               Conversion Price.

 

(a)                Calculation of Conversion Price. The “Conversion Price” per
share shall be $2.589.

 



 3 

 

 

(b)                Authorized Shares. The Borrower covenants that during the
period the conversion right exists, the Borrower will reserve from its
authorized and unissued Common Stock a sufficient number of shares, free from
preemptive rights, to provide for the issuance of Common Stock upon the full
conversion of this Note, which shall be at least three times (300%) the number
of shares that is actually issuable upon full conversion of this Note (based on
the Conversion Price of this Note in effect from time to time) (the “Reserved
Amount”). The Reserved Amount shall be increased from time to time in accordance
with the Borrower’s obligations hereunder. The Borrower represents that upon
issuance, such shares of Common Stock will be duly and validly issued, fully
paid and non-assessable. In addition, if the Borrower shall issue any securities
or make any change to its capital structure which would change the number of
shares of Common Stock into which this Note shall be convertible at the
Conversion Price, the Borrower shall at the same time make proper provision so
that thereafter there shall be a sufficient number of shares of Common Stock
authorized and reserved, free from preemptive rights, for conversion of the
outstanding Notes. The Borrower acknowledges that it has irrevocably instructed
its transfer agent to issue certificates for the Common Stock issuable upon
conversion of this Note, and agrees that its issuance of this Note shall
constitute full authority to its officers and agents who are charged with the
duty of executing stock certificates to execute and issue the necessary
certificates for shares of Common Stock in accordance with the terms and
conditions of this Note.

 

If, at any time the Borrower does not maintain the Reserved Amount it will be
considered an Event of Default under Section 3.2 of this Note.

 

1.3               Method of Conversion.

 

(a)                Mechanics of Conversion. Subject to Section 1.1, this Note
may be converted by the Holder in whole or in part at any time, (A) by
submitting to the Borrower a Notice of Conversion (by facsimile, e-mail or other
reasonable means of communication dispatched on the Conversion Date prior to
11:00 a.m., New York, New York time) and (B) subject to Section 1.3(b),
surrendering this Note at the principal office of the Borrower.

 

(b)                Surrender of Note Upon Conversion. Notwithstanding anything
to the contrary set forth herein, upon conversion of this Note in accordance
with the terms hereof, the Holder shall not be required to physically surrender
this Note to the Borrower unless the entire unpaid Principal Amount of this Note
is so converted. The Holder and the Borrower shall maintain records showing the
Principal Amount so converted and the dates of such conversions or shall use
such other method, reasonably satisfactory to the Holder and the Borrower, so as
not to require physical surrender of this Note upon each such conversion. In the
event of any dispute or discrepancy, such records of the Borrower shall, prima
facie, be controlling and determinative in the absence of manifest error.
Notwithstanding the foregoing, if any portion of this Note is converted as
aforesaid, the Holder may not transfer this Note unless the Holder first
physically surrenders this Note to the Borrower, whereupon the Borrower will
forthwith issue and deliver upon the order of the Holder a new Note of like
tenor, registered as the Holder (upon payment by the Holder of any applicable
transfer taxes) may request, representing in the aggregate the remaining unpaid
Principal Amount of this Note. The Holder and any assignee, by acceptance of
this Note, acknowledge and agree that, by reason of the provisions of this
paragraph, following conversion of a portion of this Note, the unpaid and
unconverted Principal Amount of this Note represented by this Note may be less
than the amount stated on the face hereof.

 

(c)                Payment of Taxes. The Borrower shall not be required to pay
any tax which may be payable in respect of any transfer involved in the issue
and delivery of shares of Common Stock or other securities or property on
conversion of this Note in a name other than that of the Holder (or in street
name), and the Borrower shall not be required to issue or deliver any such
shares or other securities or property unless and until the person or persons
(other than the Holder or the custodian in whose street name such shares are to
be held for the Holder’s account) requesting the issuance thereof shall have
paid to the Borrower the amount of any such tax or shall have established to the
satisfaction of the Borrower that such tax has been paid.

 



 4 

 

 

(d)                Delivery of Common Stock Upon Conversion. Upon receipt by the
Borrower from the Holder of a facsimile transmission or e-mail (or other
reasonable means of communication) of a Notice of Conversion meeting the
requirements for conversion as provided in this Section 1.3, the Borrower shall
issue and deliver or cause to be issued and delivered to or upon the order of
the Holder certificates for the Common Stock issuable upon such conversion
within one (1) business days after such receipt (the “Deadline”) (and, solely in
the case of conversion of the entire unpaid Principal Amount hereof, surrender
of this Note) in accordance with the terms hereof.

 

(e)                Obligation of Borrower to Deliver Common Stock. Upon receipt
by the Borrower of a Notice of Conversion, the Holder shall be deemed to be the
holder of record of the Common Stock issuable upon such conversion, the
outstanding Principal Amount and the amount of accrued and unpaid interest on
this Note shall be reduced to reflect such conversion, and, unless the Borrower
defaults on its obligations under this Article I, all rights with respect to the
portion of this Note being so converted shall forthwith terminate except the
right to receive the Common Stock or other securities, cash or other assets, as
herein provided, on such conversion. If the Holder shall have given a Notice of
Conversion as provided herein, the Borrower’s obligation to issue and deliver
the certificates for Common Stock shall be absolute and unconditional,
irrespective of the absence of any action by the Holder to enforce the same, any
waiver or consent with respect to any provision thereof, the recovery of any
judgment against any person or any action to enforce the same, any failure or
delay in the enforcement of any other obligation of the Borrower to the holder
of record, or any setoff, counterclaim, recoupment, limitation or termination,
or any breach or alleged breach by the Holder of any obligation to the Borrower,
and irrespective of any other circumstance which might otherwise limit such
obligation of the Borrower to the Holder in connection with such conversion. The
Conversion Date specified in the Notice of Conversion shall be the Conversion
Date so long as the Notice of Conversion is received by the Borrower before 6:00
p.m., New York, New York time, on such date.

 

(f)                 Delivery of Common Stock by Electronic Transfer. In lieu of
delivering physical certificates representing the Common Stock issuable upon
conversion, provided the Borrower is participating in the Depository Trust
Company (“DTC”) Fast Automated Securities Transfer (“FAST”) program, upon
request of the Holder and its compliance with the provisions contained in
Sections 1.1 and 1.2 and in this Section 1.3, the Borrower shall use its best
efforts to cause its transfer agent to electronically transmit the Common Stock
issuable upon conversion to the Holder by crediting the account of Holder’s
Prime Broker with DTC through its Deposit Withdrawal Agent Commission (“DWAC”)
system.

 

(g)                Failure to Deliver Common Stock Prior to Deadline. Without in
any way limiting the Holder’s right to pursue other remedies, including actual
damages and/or equitable relief, the parties agree that if delivery of the
Common Stock issuable upon conversion of this Note is not delivered by the
Deadline the Borrower shall pay to the Holder $3,000 per business day, for each
business day beyond the Deadline that the Borrower fails to deliver such Common
Stock (unless such failure results from war, acts of terrorism, an epidemic, or
natural disaster) (“Conversion Default Payments”). Such amount shall be paid to
Holder in cash by the fifth day of the month following the month in which it has
accrued or, at the option of the Holder (by written notice to the Borrower by
the first day of the month following the month in which it has accrued), shall
be added to the Principal Amount of this Note on the fifth day of the month
following the month in which it has accrued, in which event interest shall
accrue thereon in accordance with the terms of this Note and such additional
Principal Amount shall be convertible into Common Stock in accordance with the
terms of this Note. The Borrower agrees that the right to convert is a valuable
right to the Holder. The damages resulting from a failure, attempt to frustrate,
interference with such conversion right are difficult if not impossible to
qualify. Accordingly the parties acknowledge that the liquidated damages
provision contained in this Section 1.3(g) are justified.

 



 5 

 

 

1.4               Concerning the Shares. The shares of Common Stock issuable
upon conversion of this Note may not be sold or transferred unless (i) such
shares are sold pursuant to an effective registration statement under the
Securities Act of 1933, as amended (the “Securities Act”), or (ii) the Borrower
or its transfer agent shall have been furnished with an opinion of counsel
(which opinion shall be in form, substance and scope customary for opinions of
counsel in comparable transactions) to the effect that the shares to be sold or
transferred may be sold or transferred pursuant to an exemption from such
registration or (iii) such shares are sold or transferred pursuant to Rule 144
under the Securities Act (or a successor rule) (“Rule 144”) or (iv) such shares
are transferred to an “affiliate” (as defined in Rule 144) of the Borrower who
agrees to sell or otherwise transfer the shares only in accordance with this
Section 1.4 and who is an “accredited investor” (as defined in Rule 501(a) of
the Securities Act). Except as otherwise provided (and subject to the removal
provisions set forth below), until such time as the shares of Common Stock
issuable upon conversion of this Note have been registered under the Securities
Act or otherwise may be sold pursuant to Rule 144 without any restriction as to
the number of securities as of a particular date that can then be immediately
sold, each certificate for shares of Common Stock issuable upon conversion of
this Note that has not been so included in an effective registration statement
or that has not been sold pursuant to an effective registration statement or an
exemption that permits removal of the legend, shall bear a legend substantially
in the following form, as appropriate:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL,
IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS.”

 

The legend set forth above shall be removed and the Borrower shall issue to the
Holder a new certificate therefore free of any transfer legend if (i) the
Borrower or its transfer agent shall have received an opinion of counsel, in
form, substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale or transfer of such Common Stock
may be made without registration under the Securities Act, which opinion shall
be accepted by the Borrower so that the sale or transfer is effected or (ii) in
the case of the Common Stock issuable upon conversion of this Note, such
security is registered for sale by the Holder under an effective registration
statement filed under the Securities Act or otherwise may be sold pursuant to
Rule 144 without any restriction as to the number of securities as of a
particular date that can then be immediately sold.

 

1.5               Status as Shareholder. Upon submission of a Notice of
Conversion by a Holder, (i) the shares covered thereby (other than the shares,
if any, which cannot be issued because their issuance would exceed such Holder’s
allocated portion of the Reserved Amount or non-waived Maximum Share Amount)
shall be deemed converted into shares of Common Stock and (ii) the Holder’s
rights as a Holder of such converted portion of this Note shall cease and
terminate, excepting only the right to receive certificates for such shares of
Common Stock and to any remedies provided herein or otherwise available at law
or in equity to such Holder because of a failure by the Borrower to comply with
the terms of this Note. Notwithstanding the foregoing, if a Holder has not
received certificates or transmission of such shares pursuant to Section 1.3(f)
for all shares of Common Stock prior to the tenth (10th) business day after the
expiration of the Deadline with respect to a conversion of any portion of this
Note for any reason, then (unless the Holder otherwise elects to retain its
status as a holder of Common Stock by so notifying the Borrower) the Holder
shall regain the rights of a Holder of this Note with respect to such
unconverted portions of this Note and the Borrower shall, as soon as
practicable, return such unconverted Note to the Holder or, if this Note has not
been surrendered, adjust its records to reflect that such portion of this Note
has not been converted. In all cases, the Holder shall retain all of its rights
and remedies (including, without limitation, (i) the right to receive Conversion
Default Payments pursuant to Section 1.3(g) to the extent required thereby for
such conversion default and any subsequent conversion default and (ii) the right
to have the Conversion Price with respect to subsequent conversions determined
in accordance with Section 1.2) for the Borrower’s failure to convert this Note.

 



 6 

 

 

ARTICLE II. CERTAIN COVENANTS

 

2.1               Distributions on Capital Stock. So long as the Borrower shall
have any obligation under this Note, the Borrower shall not without the Holder’s
written consent (a) pay, declare or set apart for such payment, any dividend or
other distribution (whether in cash, property or other securities) on shares of
capital stock other than dividends on shares of Common Stock solely in the form
of additional shares of Common Stock or (b) directly or indirectly or through
any Subsidiary make any other payment or distribution in respect of its capital
stock except for distributions pursuant to any shareholders’ rights plan which
is approved by a majority of the Borrower’s disinterested directors.

 

2.2               Restriction on Stock Repurchases. So long as the Borrower
shall have any obligation under this Note, the Borrower shall not without the
Holder’s written consent redeem, repurchase or otherwise acquire (whether for
cash or in exchange for property or other securities or otherwise) in any one
transaction or series of related transactions any shares of capital stock of the
Borrower or any warrants, rights or options to purchase or acquire any such
shares.

 

2.3               Piggyback Registration Rights. The Borrower shall include on
any registration statement filed with the U.S. Securities and Exchange
Commission all shares issuable upon conversion of this Note. Failure to do so
will result in liquidated damages of 25% of the outstanding principal balance of
this Note, but not less than Fifteen Thousand and No/100 United States Dollars
($15,000), being immediately due and payable to the Holder at its election in
the form of cash payment or addition to the balance of this Note. In the event
that, in accordance with applicable SEC rules, regulations and interpretations,
the number of shares available under such registration statement does not
include all shares issuable upon conversion of this Note, the liquidated damages
shall not apply unless the Borrower does not use its reasonable best efforts to
cause an amendment and/or new registration statement that does include all
shares issuable upon conversion of this Note to become effective as soon as
practicable following the filing thereof.

 

2.4               Repayment from Proceeds. While any portion of this Note is
outstanding, if the Borrower receives cash proceeds in a financing transaction
from any source or series of related or unrelated sources, including but not
limited to, the issuance of equity or debt securities by the Borrower, the
exercise of outstanding warrants of the Borrower, the issuance of securities
pursuant to an equity line of credit of the Borrower or the sale of assets other
than in the ordinary course of business, the Borrower shall, within one (1)
business day of Borrower’s receipt of such proceeds, inform the Holder of such
receipt, following which the Holder shall have the right in its sole discretion
to require the Borrower to immediately apply up to 50% of such proceeds to repay
all or any portion of the outstanding amounts owed under this Note. Failure of
the Borrower to comply with this provision shall constitute an Event of Default.
In the event that such proceeds are received by the Holder prior to the Maturity
Date, the required prepayment shall be subject to the terms of Section 4.14
herein.

 



 7 

 

 

ARTICLE III. EVENTS OF DEFAULT

 

The occurrence of any of the following shall each constitute an “Event of
Default”, with no right to notice or the right to cure except as specifically
stated:

 

3.1               Failure to Pay Principal or Interest. The Borrower fails to
pay the principal hereof or interest thereon when due on this Note, whether at
the Maturity Date, upon acceleration, or otherwise.

 

3.2               Reserve/Issuance Failures. The Borrower fails to reserve a
sufficient amount of shares of Common Stock as required under the terms of the
Purchase Agreement, fails to issue shares of Common Stock to the Holder (or
announces or threatens in writing that it will not honor its obligation to do
so) upon exercise by the Holder of the conversion rights of the Holder in
accordance with the terms of any securities of the Borrower held by the Holder,
fails to transfer or cause its transfer agent to transfer (issue)
(electronically or in certificated form) shares of Common Stock issued to the
Holder upon conversion of or otherwise pursuant to any securities of the
Borrower held by the Holder as and when required by such securities, the
Borrower directs its transfer agent not to transfer or delays, impairs, and/or
hinders its transfer agent in transferring (or issuing) (electronically or in
certificated form) shares of Common Stock to be issued to the Holder upon
conversion of or otherwise pursuant to any securities of the Borrower held by
the Holder as and when required by such securities, or fails to remove (or
directs its transfer agent not to remove or impairs, delays, and/or hinders its
transfer agent from removing) any restrictive legend (or to withdraw any stop
transfer instructions in respect thereof) on any shares of Common Stock issued
to the Holder upon conversion of or otherwise pursuant to any securities of the
Borrower held by the Holder as and when required by such securities (or makes
any written announcement, statement or threat that it does not intend to honor
the obligations described in this paragraph) and any such failure shall continue
uncured (or any written announcement, statement or threat not to honor its
obligations shall not be rescinded in writing) for two (2) business days after
the Holder shall have delivered an applicable notice of conversion or exercise.
It is an obligation of the Borrower to remain current in its obligations to its
transfer agent. It shall be an event of default of this Note, if a conversion of
any securities held by the Holder is delayed, hindered or frustrated due to a
balance owed by the Borrower to its transfer agent. If at the option of the
Holder, the Holder advances any funds to the Borrower’s transfer agent in order
to process a conversion or exercise (excluding for the avoidance of doubt, the
conversion price which is the Holder’s obligation to pay), such advanced funds
shall be paid by the Borrower to the Holder within five (5) business days,
either in cash or as an addition to the balance of this Note, and such choice of
payment method is at the discretion of the Borrower.

 

3.3               Breach of Covenants. The Borrower breaches any covenant or
other term or condition contained in this Note or any other documents entered
into between the Borrower and the Holder and such breach continues for a period
of three (3) days after written notice thereof to the Borrower from the Holder
or after five (5) days after the Borrower should have been aware of the breach.

 

3.4               Breach of Representations and Warranties. Any representation
or warranty of the Borrower made in this Note or in any agreement, statement or
certificate given in writing pursuant hereto or in connection herewith, or in
connection with the Purchase Agreement or any Transaction Document, shall be
false or misleading in any material respect when made and the breach of which
has (or with the passage of time will have) a material adverse effect on the
rights of the Holder with respect to this Note.

 

3.5               Receiver or Trustee. The Borrower or any Subsidiary of the
Borrower shall make an assignment for the benefit of creditors, or apply for or
consent to the appointment of a receiver or trustee for it or for a substantial
part of its property or business, or such a receiver or trustee shall otherwise
be appointed.

 



 8 

 

 

3.6               Judgments. Any money judgment, writ or similar process shall
be entered or filed against the Borrower or any Subsidiary of the Borrower or
any of their respective property or other assets for more than $100,000, and
shall remain unvacated, unbonded or unstayed for a period of ten (10) days
unless otherwise consented to by the Holder, which consent will not be
unreasonably withheld.

 

3.7               Bankruptcy. Bankruptcy, insolvency, reorganization or
liquidation proceedings or other proceedings, voluntary or involuntary, for
relief under any bankruptcy law or any law for the relief of debtors shall be
instituted by or against the Borrower or any Subsidiary of the Borrower and, in
the case of involuntary proceedings, have not been dismissed within 61 days.

 

3.8               Delisting of Common Stock on the Trading Market. The Borrower
shall fail to maintain the listing or quotation of the Common Stock on the
Trading Market. “Trading Market” means the NASDAQ stock market.

 

3.9               Failure to Comply with the Exchange Act. The Borrower shall
fail to comply in any material respect with the reporting requirements of the
Exchange Act (including but not limited to becoming delinquent in its filings),
and/or the Borrower shall cease to be subject to the reporting requirements of
the Exchange Act.

 

3.10           Liquidation. The Borrower commences any dissolution, liquidation,
or winding up of Borrower or any substantial portion of its business.

 

3.11           Cessation of Operations. The Borrower ceases operations or
Borrower admits it is otherwise generally unable to pay its debts as such debts
become due, provided, however, that any disclosure of the Borrower’s ability to
continue as a “going concern” shall not be an admission that the Borrower cannot
pay its debts as they become due.

 

3.12           Financial Statement Restatement. The Borrower replaces its
auditor, or restates any financial statements filed by the Borrower with the SEC
for any date or period from two years prior to the Issue Date of this Note and
until this Note is no longer outstanding, if the result of such restatement
would, by comparison to the unrestated financial statements, have constituted a
material adverse effect on the Borrower or the rights of the Holder with respect
to this Note.

 

3.13           Replacement of Transfer Agent. In the event that the Borrower
replaces its transfer agent, and the Borrower fails to provide prior to the
effective date of such replacement, a fully executed Irrevocable Transfer Agent
Instructions (including but not limited to the provision to irrevocably reserve
shares of Common Stock under Section 5(i) of the Purchase Agreement) signed by
the successor transfer agent to Borrower and the Borrower that reserves 300% of
the total amount of shares previously held in reserve for the Borrower’s
immediately preceding transfer agent.

 

3.14           Cross-Default. Notwithstanding anything to the contrary contained
in this Note or the other related or companion documents, a breach or default by
the Borrower of any covenant or other term or condition contained in any other
agreements or financial instrument, including but not limited to the Transaction
Documents, as well as all convertible promissory notes currently issued, or
hereafter issued, by the Borrower, to the Holder or any 3rd party (the “Other
Agreements”), shall, at the option of the Holder, be considered a default under
this Note, in which event the Holder shall be entitled to apply all rights and
remedies of the Holder under the terms of this Note by reason of a default under
said Other Agreement or hereunder.

 



 9 

 

 

3.15           Inside Information. Any attempt by the Borrower or its officers,
directors, and/or affiliates to transmit, convey, disclose, or any actual
transmittal, conveyance, or disclosure by the Borrower or its officers,
directors, and/or affiliates of, material non-public information concerning the
Borrower, to the Holder or its successors and assigns, which is not immediately
cured by Borrower’s filing of a Form 8-K pursuant to Regulation FD on that same
date.

 

3.16           No bid. The lowest Trading Price on the Trading Market for the
Common Stock is equal to or less than $0.01. “Trading Price” means, for any
security as of any date, the lowest VWAP price on the Trading Market as reported
by a reliable reporting service designated by the Holder (i.e., www.Nasdaq.com)
or, if Nasdaq is not the principal trading market for such security, on the
principal securities exchange or trading market where such security is listed or
traded or, if the lowest intraday trading price of such security is not
available in any of the foregoing manners, the lowest intraday price of any
market makers for such security that are quoted on the OTC Markets.

 

3.17           Prohibition on Debt and Variable Securities. The Borrower,
without written consent of the Holder, issues any Variable Security (as defined
herein), unless (i) the Borrower is permitted to pay off this Note in full in
cash at the time of the issuance of the respective Variable Security and
(ii) the Borrower pays off this Note, pursuant to the terms of this Note, in
full in cash at the time of the issuance of the respective Variable Security. A
“Variable Security” shall mean any security issued by the Borrower, not subject
to a floor price that is within fifty percent (50%) of the then current market
price of the Common Stock, that (i) has or may have conversion rights of any
kind, contingent, conditional or otherwise in which the number of shares that
may be issued pursuant to such conversion right varies with the market price of
the Common Stock; (ii) is or may become convertible into Common Stock (including
without limitation convertible debt, warrants or convertible preferred stock),
with a conversion or exercise price that varies with the market price of the
common stock, even if such security only becomes convertible or exercisable
following an event of default, the passage of time, or another trigger event or
condition; or (iii) was issued or may be issued in the future in exchange for or
in connection with any contract, security, or instrument, whether convertible or
not, where the number of shares of Common Stock issued or to be issued is based
upon or related in any way to the market price of the Common Stock, including,
but not limited to, Common Stock issued in connection with a Section 3(a)(9)
exchange, a Section 3(a)(10) settlement, or any other similar settlement or
exchange. Notwithstanding the foregoing, the Borrower shall not be deemed to be
in default under this subsection to the extent that it issues securities in
compliance with obligations under written transaction documents that existed,
unaltered, prior to the Issue Date.

 

3.18           Failure to Repay Upon Qualified Offering. The Borrower completes
an offering and/or sale of securities, or becomes a borrower under any loan
documents and/or credit facilities, on or after the Issue Date and fails to
apply the proceeds of such offering, sale or loan to the repayment of this Note,
until this Note is repaid in its entirety as required under Section 2.4.

 

UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT SPECIFIED IN SECTION 3.2, UPON
WRITTEN DEMAND BY THE HOLDER THIS NOTE SHALL BECOME IMMEDIATELY DUE AND PAYABLE
AND THE BORROWER SHALL PAY TO THE HOLDER, IN FULL SATISFACTION OF ITS
OBLIGATIONS HEREUNDER, AN AMOUNT EQUAL TO: (Y) THE DEFAULT AMOUNT (AS DEFINED
HEREIN); MULTIPLIED BY (Z) TWO (2). Upon the occurrence of any Event of Default
specified in Sections 3.1, 3.3, 3.4, 3.5, 3.6, 3.7, 3.8, 3.9, 3.10, 3.11, 3.12,
3.13, 3.14, 3.15, 3.16, 3.17 and/or this 3.18, solely upon written demand by the
Holder, this Note shall become immediately due and payable and the Borrower
shall pay to the Holder, in full satisfaction of its obligations hereunder, an
amount equal to 135% (plus an additional 5% per each additional Event of Default
that occurs hereunder) multiplied by the then outstanding entire balance of this
Note (including principal and accrued and unpaid interest) plus Default Interest
from the date of the Event of Default, if any, plus any amounts owed to the
Holder pursuant to Section 1.3(g) in addition to this Section 3.17
(collectively, in the aggregate of all of the above, the “Default Amount”), and
all other amounts payable hereunder shall immediately become due and payable,
all without demand, presentment or notice, all of which hereby are expressly
waived, together with all costs, including, without limitation, legal fees and
expenses, of collection, and the Holder shall be entitled to exercise all other
rights and remedies available at law or in equity.

 



 10 

 

 

ARTICLE IV. MISCELLANEOUS

 

4.1               Failure or Indulgence Not Waiver. No failure or delay on the
part of the Holder in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privileges. All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.

 

4.2               Notices. All notices, demands, requests, consents, approvals,
and other communications required or permitted hereunder shall be in writing
and, unless otherwise specified herein, shall be (i) personally served,
(ii) deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery or electronic transmission by
e-mail addressed as set forth below or to such other address as such party shall
have specified most recently by written notice. Any notice or other
communication required or permitted to be given hereunder shall be deemed
effective (a) upon hand delivery, or upon electronic transmission by e-mail
delivery, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be:

 

If to the Borrower, to:

 

PREDICTIVE ONCOLOGY INC.
2915 Commers Drive,

Suite 900

Eagan, MM 55121Attention: Robert Myers, CFO

E-mail: rmyers@skylinemedical.com

Phone: 651-389-4508

 

 

With a copy (which shall not constitute notice) to:

 

Maslon LLP

3300 Wells Fargo Center, 90 South Seventh Street

Minneapolis, MN 55402

E-mail: martin.rosenbaum@maslon.com

Attention: Martin R. Rosenbaum, Esq.

Phone: 612-672-8326

 



 11 

 

 

If to the Holder:

 

OASIS CAPITAL, LLC
208 Ponce de Leon Ave, Suite 1600

San Juan, PR 00918

E-mail: adam@oasis-cap.com

Attention: Adam Long, Managing Partner

Phone: 816.960.0100

 

with a copy to that shall not constitute notice:

 

K&L Gates LLP

200 S. Biscayne Blvd., Ste. 3900

Miami, FL 33131

Attention: John D. Owens, III, Esq.

e-mail: john.owens@klgates.com

 

4.3               Amendments. This Note and any provision hereof may only be
amended by an instrument in writing signed by the Borrower and the Holder. The
term “Note” and all reference thereto, as used throughout this instrument, shall
mean this instrument as originally executed, or if later amended or
supplemented, then as so amended or supplemented.

 

4.4               Assignability. This Note shall be binding upon the Borrower
and its successors and assigns, and shall inure to be the benefit of the Holder
and its successors and assigns. Notwithstanding anything to the contrary herein,
the rights, interests or obligations of the Borrower hereunder may not be
assigned, by operation of law or otherwise, in whole or in part, by the Borrower
without the prior signed written consent of the Holder, which consent may be
withheld at the sole discretion of the Holder (any such assignment or transfer
shall be null and void if the Borrower does not obtain the prior signed written
consent of the Holder). This Note or any of the severable rights and obligations
inuring to the benefit of or to be performed by Holder hereunder may be assigned
by Holder to a third party, in whole or in part, without the need to obtain the
Borrower’s consent thereto. Each transferee of this Note must be an “accredited
investor” (as defined in Rule 501(a) of the Securities Act). Notwithstanding
anything in this Note to the contrary, this Note may be pledged as collateral in
connection with a bona fide margin account or other lending arrangement.

 

4.5               Cost of Collection. If default is made in the payment of this
Note, the Borrower shall pay the Holder hereof costs of collection, including
reasonable attorneys’ fees.

 

4.6               Governing Law. This Note shall be governed by and interpreted
in accordance with the laws of the State of New York without regard to the
principles of conflicts of law (whether of the State of New York or any other
jurisdiction).

 

4.7               Arbitration. Any disputes, claims, or controversies arising
out of or relating to this Note, or the transactions, contemplated thereby, or
the breach, termination, enforcement, interpretation or validity thereof,
including the determination of the scope or applicability of this Note to
arbitrate, shall be referred to and resolved solely and exclusively by binding
arbitration to be conducted before the Judicial Arbitration and Mediation
Service (“JAMS”), or its successor pursuant to the expedited procedures set
forth in the JAMS Comprehensive Arbitration Rules and Procedures (the “Rules”),
including Rules 16.1 and 16.2 of those Rules. The arbitration shall be held in
New York, New York, before a tribunal consisting of three (3) arbitrators each
of whom will be selected in accordance with the “strike and rank” methodology
set forth in Rule 15. Either party to this Note may, without waiving any remedy
under this Note, seek from any federal or state court sitting in the State of
New York any interim or provisional relief that is necessary to protect the
rights or property of that party, pending the establishment of the arbitral
tribunal. The costs and expenses of such arbitration shall be paid by and be the
sole responsibility of the Borrower, including but not limited to the Holder’s
attorneys’ fees, and each arbitrator’s fees. The arbitrators’ decision must set
forth a reasoned basis for any award of damages or finding of liability. The
arbitrators’ decision and award will be made and delivered as soon as reasonably
possible and in any case within sixty (60) days’ following the conclusion of the
arbitration hearing and shall be final and binding on the parties and may be
entered by any court having jurisdiction thereof. Notwithstanding the foregoing,
the choice of arbitration shall not limit the Holder’s exercise of remedies
under the Uniform Commercial Code.

 



 12 

 

 

4.8               JURY TRIAL WAIVER. THE BORROWER AND THE HOLDER HEREBY WAIVE A
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE
PARTIES HERETO AGAINST THE OTHER IN RESPECT OF ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH THIS NOTE.

 

4.9               Certain Amounts. Whenever pursuant to this Note the Borrower
is required to pay an amount in excess of the outstanding Principal Amount (or
the portion thereof required to be paid at that time) plus accrued and unpaid
interest plus Default Interest on such interest, the Borrower and the Holder
agree that the actual damages to the Holder from the receipt of cash payment on
this Note may be difficult to determine and the amount to be so paid by the
Borrower represents stipulated damages and not a penalty and is intended to
compensate the Holder in part for loss of the opportunity to convert this Note
and to earn a return from the sale of shares of Common Stock acquired upon
conversion of this Note at a price in excess of the price paid for such shares
pursuant to this Note. The Borrower and the Holder hereby agree that such amount
of stipulated damages is not plainly disproportionate to the possible loss to
the Holder from the receipt of a cash payment without the opportunity to convert
this Note into shares of Common Stock.

 

4.10           Remedies. The Borrower acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder, by vitiating
the intent and purpose of the transaction contemplated hereby. Accordingly, the
Borrower acknowledges that the remedy at law for a breach of its obligations
under this Note will be inadequate and agrees, in the event of a breach or
threatened breach by the Borrower of the provisions of this Note, that the
Holder shall be entitled, in addition to all other available remedies at law or
in equity, and in addition to the penalties assessable herein, to an injunction
or injunctions restraining, preventing or curing any breach of this Note and to
enforce specifically the terms and provisions thereof, without the necessity of
showing economic loss and without any bond or other security being required.

 

4.11           Section 3(a)(10) Transactions. If at any time while this Note is
outstanding, the Borrower enters into a transaction structured in accordance
with, based upon, or related or pursuant to, in whole or in part,
Section 3(a)(10) of the Securities Act (a “3(a)(10) Transaction”), then a
liquidated damages charge of 100% of the outstanding principal balance of this
Note at that time, will be assessed and will become immediately due and payable
to the Holder, either in the form of cash payment, an addition to the balance of
this Note, or a combination of both forms of payment, as determined by the
Holder. The damages resulting from such a 3(a)(10) Transaction and the potential
sale of shares of the Borrower’s capital stock resulting therefrom into the
capital markets are difficult if not impossible to quantify. Accordingly, the
parties acknowledge that the liquidated damages provision contained in this
Section 4.11 are justified. The liquidated damages charge in this Section 4.11
shall be in addition to, and not in substitution of, any of the other rights of
the Holder under this Note.

 

4.12           Restriction on Section 3(a)(9) Transactions. So long as this Note
is outstanding, the Borrower shall not enter into any 3(a)(9) Transaction with
any party other than the Holder, without prior written consent of the Holder. In
the event that the Borrower does enter into, or makes any issuance of Common
Stock related to a 3(a)(9) Transaction while this Note is outstanding, a
liquidated damages charge of 25% of the outstanding principal balance of this
Note, but not less than $15,000, will be assessed and will become immediately
due and payable to the Holder at its election in the form of cash payment or
addition to the balance of this Note. “3(a)(9) Transaction” means a transaction
structured in accordance with, based upon, or related or pursuant to, in whole
or in part, Section 3(a)(9) of the Securities Act. The damages resulting from
such a 3(a)(9) Transaction and the potential sale of shares of the Borrower’s
capital stock resulting therefrom into the capital markets are difficult if not
impossible to quantify. Accordingly, the parties acknowledge that the liquidated
damages provision contained in this Section 4.12 are justified. The liquidated
damages charge in this Section 4.12 shall be in addition to, and not in
substitution of, any of the other rights of the Holder under this Note.

 



 13 

 

 

4.13           Usury. If it shall be found that any interest or other amount
deemed interest due hereunder violates the applicable law governing usury, the
applicable rate of interest due hereunder shall automatically be lowered to
equal the maximum rate of interest permitted under applicable law. The Borrower
covenants (to the extent that it may lawfully do so) that it shall not at any
time insist upon, plead, or in any manner whatsoever claim or take the benefit
or advantage of, any stay, extension or usury law or other law which would
prohibit or forgive the Borrower from paying all or any portion of the principal
of or interest on this Note as contemplated herein, wherever enacted, now or at
any time hereafter in force, or which may affect the covenants or the
performance of this Note, and the Borrower (to the extent it may lawfully do so)
hereby expressly waives all benefits or advantage of any such law, and covenants
that it will not, by resort to any such law, hinder, delay or impede the
execution of any power herein granted to the Holder, but will suffer and permit
the execution of every such as though no such law has been enacted.

 

4.14           Repayment. Notwithstanding anything to the contrary contained in
this Note, the Borrower may repay all or any portion of the Principal Amount
outstanding under this Note by making a payment to the Holder of an amount in
cash equal to 120% multiplied by the full payment amount. In order to repay this
Note in accordance with the preceding sentence (other than repayment at
maturity), the Borrower shall provide notice to the Holder seven (7) business
days prior to such respective prepayment date, and the Holder must receive such
repayment within nine (9) business days of the Holder’s receipt of the
respective repayment notice, but not sooner than seven (7) business days from
the date of notice (the “Repayment Period”). The Holder may convert the Note in
whole or in part at any time during the Repayment Period, subject to the terms
and conditions of this Note. Any repayment hereunder shall be applied to the
tranches funded under this Note in reverse chronological order (applied first to
the most recently funded tranches under this Note).

 

4.15           Terms of Future Financings. So long as this Note is outstanding,
upon any issuance by the Borrower or any of its Subsidiaries of any security
with any term more favorable to the holder of such security or with a term in
favor of the holder of such security that was not similarly provided to the
Holder in this Note, then the Borrower shall notify the Holder of such
additional or more favorable term and such term, at Holder’s option and upon
written notice to the Borrower, shall become a part of the transaction documents
with the Holder. The types of terms contained in another security that may be
more favorable to the holder of such security include, but are not limited to,
terms addressing conversion discounts, prepayment rate, conversion look back
periods, interest rates, original issue discounts, stock sale price, private
placement price per share, and warrant coverage.

 

 

 

 

** signature page to follow **

 

 

 

 

 



 14 

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by
its duly authorized officer on the Issue Date.

 

 



PREDICTIVE ONCOLOGY INC.             By:   /s/ Bob Myers   Name: Bob Myers  
Title: CFO         Accepted by:         OASIS CAPITAL, LLC             By:  Adam
Long   Name: Adam Long   Title: Managing Partner  



 

 



** Signature Page to Senior Secured Convertible Promissory Note **

 



 

 

 



EXHIBIT A -- NOTICE OF CONVERSION

 

The undersigned hereby elects to convert $ amount of this Note (defined below)
into that number of shares of Common Stock to be issued pursuant to the
conversion of this Note (“Common Stock”) as set forth below, of Predictive
Oncology Inc., a Delaware corporation (the “Borrower”), according to the
conditions of the senior secured convertible promissory note of the Borrower
dated as of February 5, 2020 (the “Note”), as of the date written below. No fee
will be charged to the Holder for any conversion, except for transfer taxes, if
any.

 

Box Checked as to applicable instructions:

 

  [  ]The Borrower shall electronically transmit the Common Stock issuable
pursuant to this Notice of Conversion to the account of the undersigned or its
nominee with DTC through its Deposit Withdrawal Agent Commission system (“DWAC
Transfer”).

 

Name of DTC Prime

Broker: Account Number:

 

  [  ]The undersigned hereby requests that the Borrower issue a certificate or
certificates for the number of shares of Common Stock set forth below (which
numbers are based on the Holder’s calculation attached hereto) in the name(s)
specified immediately below or, if additional space is necessary, on an
attachment hereto:

 

OASIS CAPITAL, LLC

208 Ponce de Leon Ave.

Ste. 1600

San Juan, PR 00918

e-mail: adam@oasis-cap.com

 

Date of Conversion:

________

Applicable Conversion Price:

$ _______

Number of Shares of Common Stock to be Issued Pursuant to Conversion of this
Notes:

 ________



Amount of Principal Balance Due remaining Under this Note after this conversion:

 

 

 ________

 

 

 



OASIS CAPITAL, LLC       By:      Name:      Title:      Date:     



 

 

 

 

 



** Signature Page to Senior Secured Convertible Promissory Note **



 

